Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 8, 2019

                                      No. 04-18-00508-CV

                  IN THE INTEREST OF J.T.G AND E.R.G., CHILDREN,

                  From the 81st Judicial District Court, Atascosa County, Texas
                                Trial Court No. 17-04-0312-CVA
                     Honorable Melissa Uram-Degerolami, Judge Presiding


                                         ORDER
Sitting:       Rebeca C. Martinez, Justice
               Luz Elena D. Chapa, Justice
               Irene Rios, Justice

        Appellant has filed a document pro se. Our records show appellant is represented by
counsel in this appeal. If an appellant is represented by counsel in an appeal, the appellant is not
entitled to “hybrid representation,” meaning that pro se filings present nothing for this rule on
and we will only be able to respond to and rule on documents filed by appellant’s attorney. See
In re S.V., No. 05-16-00519-CV, 2017 WL 3725981, at *13 (Tex. App.—Dallas Aug. 30, 2017,
pet. denied) (op. on reh’g); Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.–Houston [1st Dist.]
1994, orig. proceeding). We therefore take no action on the pro se filing.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court